EXHIBIT 10.8
 
OMNIBUS AMENDMENT NO. 2
 
This OMNIBUS AMENDMENT NO. 2, dated as of April 21, 2014 (this “Amendment”), is
entered into among HSFR, INC., a Delaware corporation, as seller (the “Seller”),
HENRY SCHEIN INC., a Delaware corporation, as initial servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”) and as performance guarantor, THE ORIGINATORS LISTED ON THE
SIGNATURE PAGES HERETO (the “Originators”), THE PURCHASERS LISTED ON THE
SIGNATURE PAGES HERETO (the “Purchasers”), THE PURCHASER AGENTS LISTED ON THE
SIGNATURE PAGES HERETO (the “Purchaser Agents”) and THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as agent (in such capacity, together with its
successors and assigns in such capacity, the “Agent”) for each Purchaser Group.
 
BACKGROUND
 
The Seller, Servicer, Purchasers, Purchaser Agents and Agent are also parties to
a Receivables Purchase Agreement, dated as of April 17, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”). The Originators and the Seller are also parties to a
Receivables Sale Agreement, dated as of April 17, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Sale
Agreement”).  The Agent, Purchaser Agent, Seller and Servicer are also parties
to an Account Disclosure Letter, dated as of April 17, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Account
Disclosure Letter”).  The parties are entering into this Amendment to amend or
otherwise modify the Receivables Purchase Agreement, the Receivables Sale
Agreement and the Account Disclosure Letter (collectively, the “Agreements”).
 
AGREEMENT
 
1.         Definitions.  Capitalized terms are used in this Amendment as defined
in Exhibit I to the Receivables Purchase Agreement.


2.         Amendments to Receivables Purchase Agreement.  The parties to the
Receivables Purchase Agreement agree that the Receivables Purchase Agreement is
hereby amended as follows:


(a)      Exhibit I to the Receivables Purchase Agreement.  The definition of
“Period A” in Exhibit I to the Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows:


““Period A” means, for any calendar year, the period commencing on the first
Settlement Date of February and ending on the date immediately preceding the
first Settlement Date in September.”
 
(b)      Exhibit I to the Receivables Purchase Agreement.  The definition of
“Period A Purchase Limit” in Exhibit I to the Receivables Purchase Agreement is
hereby amended by replacing the amount “$250,000,000” with the amount
“$275,000,000”.

 
 

--------------------------------------------------------------------------------

 
 
(c)      Exhibit I to the Receivables Purchase Agreement. The definition of
“Period B” in Exhibit I to the Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows:


““Period B” means, for any calendar year, the period commencing on the first
Settlement Date of September and ending on the date immediately preceding the
first Settlement Date in February.”


3.         Amendment to Account Disclosure Letter.  The parties to the Account
Disclosure Letter agree that Exhibit I to the Account Disclosure Letter is
hereby replaced by Schedule A attached hereto.


4.         Amendment to Receivables Sale Agreement.  The parties to the
Receivables Sale Agreement agree that Exhibit III to the Receivables Sale
Agreement is hereby replaced by Schedule B attached hereto.


5.         Conditions.  The amendments described in Sections 2, 3 and 4 above
shall become effective upon the first date on which this Amendment shall have
been executed and delivered by each party hereto.


6.         Representations and Warranties; Covenants.  Each of the Seller and
the Servicer (on behalf of the Seller) hereby certifies, represents and warrants
to the Agent, each Purchaser Agent and each Purchaser that on and as of the date
hereof:


(a)      each of its representations and warranties contained in Article V of
the Receivables Purchase Agreement is true and correct, in all material
respects, on and as of the date hereof; and


(b)      no Termination Event or Unmatured Termination Event exists.


7.         Ratification.  This Amendment constitutes an amendment to the
Agreements.  After the execution and delivery of this Amendment, all references
to the Agreements in any document shall be deemed to refer to the Agreements as
amended by this Amendment, unless the context otherwise requires.  Except as
amended above, the Agreements are hereby ratified in all respects.  Except as
set forth above, the execution, delivery and effectiveness of this Amendment
shall not operate as an amendment or waiver of any right, power or remedy of the
parties hereto under the Agreements, nor constitute an amendment or waiver of
any provision of the Agreements.  This Amendment shall not constitute a course
of dealing among the parties hereto at variance with the Agreements such as to
require further notice by any of the Agent, the Purchaser Agents or the
Purchasers to require strict compliance with the terms of the Agreements in the
future, as amended by this Amendment, except as expressly set forth
herein.  Each of the Seller, the Servicer and each Originator hereby
acknowledges and expressly agrees that each of the Agent, the Purchaser Agents
and the Purchasers reserves the right to, and does in fact, require strict
compliance with all terms and provisions of the Agreements, as amended herein.
 
2
 

--------------------------------------------------------------------------------

 


8.         Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.  Counterparts of this
Amendment may be delivered by facsimile transmission or other electronic
transmission, and such counterparts shall be as effective as if original
counterparts had been physically delivered, and thereafter shall be binding on
the parties hereto and their respective successors and assigns.


9.         Governing Law.  This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to the
principles of conflicts of law thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).


10.       Section Headings.  The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any other Transaction Document or any provision
hereof or thereof.


11.       Transaction Document.  This Amendment shall constitute a Transaction
Document under the Agreement.


12.       Ratification of Performance Undertaking.  After giving effect to this
Amendment and the transactions contemplated hereby, all of the provisions of the
Performance Undertaking shall remain in full force and effect and the
Performance Guarantor hereby ratifies and affirms the Performance Undertaking
and acknowledges that the Performance Undertaking has continued and shall
continue in full force and effect in accordance with its terms.


[Signature Pages Follow]
 
3
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.
 



 
HSFR INC.,
 
as Seller
                   
By:
/s/ Ferdinand G. Jahnel
   
Name: Ferdinand G. Jahnel
   
Title:   Treasurer

 

 
HENRY SCHEIN, INC.,
 
as Servicer, Originator and Performance Guarantor
                   
By:
/s/ Ferdinand G. Jahnel
   
Name: Ferdinand G. Jahnel
   
Title:   Vice President, Treasurer

 
S-1
Omnibus Amendment No. 2
 

--------------------------------------------------------------------------------

 



 
HENRY SCHEIN PUERTO RICO, INC.,
 
as Originator
                   
By:
/s/ Michael S. Ettinger
   
Name: Michael S. Ettinger
   
Title:   Vice President and Secretary




 
INSOURCE, INC.,
 
as Originator
                   
By:
/s/ Ferdinand G. Jahnel
   
Name: Ferdinand G. Jahnel
   
Title:   Treasurer




 
CAMLOG USA, INC.,
 
as Originator
                   
By:
/s/ Michael S. Ettinger
   
Name: Michael S. Ettinger
   
Title:   Senior Vice President and Secretary

 
S-2
Omnibus Amendment No. 2
 

--------------------------------------------------------------------------------

 



 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD., NEW YORK BRANCH, as Purchaser Agent
 
for the Victory Purchaser Group
                   
By:
/s/ Luna Mills
   
Name: Luna Mills
   
Title:  Director




 
VICTORY RECEIVABLES CORPORATION,
 
as Conduit Purchaser
                   
By:
/s/ David V. DeAngelis
   
Name: David V. DeAngelis
   
Title:  Vice President


S-3
Omnibus Amendment No. 2
 

--------------------------------------------------------------------------------

 



 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD., NEW YORK BRANCH,
 
as Agent
                   
By:
/s/ Luna Mills
   
Name: Luna Mills
   
Title:  Director

 
S-4
Omnibus Amendment No. 2
 

--------------------------------------------------------------------------------

 

Schedule A to Omnibus Amendment No. 2


Exhibit I


NAMES AND ADDRESSES OF COLLECTION BANKS; COLLECTION ACCOUNTS; LOCK-BOXES


(On File with Agent)



A-1
 
 

--------------------------------------------------------------------------------

 

Schedule B to Omnibus Amendment No. 2


Exhibit III


Lock-boxes; Collection Accounts; Collection Banks


(On File with Agent)



 
B-1